DETAILED ACTION
The action is responsive to the Application filed on 09/04/2020. Claims 1-10 and 12-21 are pending in the case. Claims 1, 10 and 12 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “latent crosses” which are not comprehensively defined by the specification therefore making the claims indefinite. For the purposes of examination, Examiner assumed the term “latent crosses” to mean element-wise multiplication.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 and 21 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. During examination, the claims must be interpreted as broadly as their terms reasonably allow (In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004)).  Claim 12 recites "a computer-readable storage medium," which is defined by the specification to include “a coaxial cable, fiber optic cable, twisted pair, digital subscriber line (DSL), or wireless technologies such as infrared, radio, and microwave” (Specification paragraph 0201). The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification expressly includes them.  Transitory propagating signals are non-statutory subject matter. (In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007)) (transitory embodiments are not directed to statutory subject matter).  See also Subject Matter Eligibility of Computer Readable Media (1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010)).  Examiner suggests adding the word "non-transitory." Claim 21 is rejected under the same rationale since it depends from claim 12. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 10, 12-14, 16 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adaska et al. (US 20190392345 A1, hereinafter Adaska).

As to claim 1, Adaska discloses a method comprising: 
training, using features extracted from contextual information of a computing device, a sequence model to determine characteristics of past user interactions with an application provider service that resulted in conversions from the application provider service ("The email client passes contextual information to the tool, which then suggests additional applications the user may wish to launch, e.g., a time entry interface, a document-filing interface, a note-taking interface, or a combination of these or some similar interface or application," Adaska paragraph 0016;  "For example, the database 130 may store historical contextual data 135 and corresponding historical task selection data 140, including sequences of actions performed. In some cases, the data may be stored and/or labeled automatically as a user interacts with an application (e.g., a client application 110) at a user device 105. Additionally or alternatively, the data may be associated with a specific user, a specific group or type of users, an organization, or some combination of these in the database 130. The historical contextual data 135 and historical task selection data 140 may be used as model training data 145 in model training 160. In some cases, training data 155 for model training 160 may additionally or alternatively include real-time or pseudo-real-time data from a user device 105. The model training 160 may identify patterns or associations between specific data contexts 115 or specific aspects of data contexts 115 and selected tasks. The model training 160 may utilize this information to determine a machine-learned model 125 that can receive one or more data contexts 115 as input, and may output one or more suggestions 150 (e.g., task or application suggestions) based on the input and trained model," Adaska paragraph 0021); 
generating, by a computing system, using the sequence model, a sequence output that is indicative of one or more characteristics of future user interactions with the application provider service that will result in a conversion of a particular application from the application provider service ("In a second example, the machine-learned model 125 may be a sequence-to-sequence (seq2seq) model. Seq2seq models may be effective in the domain of machine translation, in which a sequence of terms in one language must be mapped to a sequence of words in another. In one case, the input ‘language’ is a data context 115, while the output language is a suggestion 150 representing a suggested sequence of tasks or applications for the user or user device 105 to execute next," Adaska paragraph 0020);
training, based at least in part on the sequence output, an existing prediction model to identify a future context during which the future user interactions with the application provider service result in the conversion of the particular application from the application provider service ("The historical contextual data 135 and historical task selection data 140 may be used as model training data 145 in model training 160. In some cases, training data 155 for model training 160 may additionally or alternatively include real-time or pseudo-real-time data from a user device 105. The model training 160 may identify patterns or associations between specific data contexts 115 or specific aspects of data contexts 115 and selected tasks. The model training 160 may utilize this information to determine a machine-learned model 125 that can receive one or more data contexts 115 as input, and may output one or more suggestions 150 (e.g., task or application suggestions) based on the input and trained model," Adaska paragraph 0021); 
responsive to inputting, by the computing system, into the prediction model, a current context of the computing device that corresponds to the future context: 
obtaining, from the existing prediction model, an indication of the particular application ("Specifically, based on a data context 115 for a user or user device 105, the system 100 may produce a suggestion 150 as to a next task or ensemble of tasks for the user or user device 105 to execute. In some cases, this system 100 may be referred to as an action suggestion system or an application suggestion system," Adaska paragraph 0019); and 
modifying, by the computing system, based on the indication of the particular application, a user interface of the application provider service being accessed by the computing device such that the particular application is presented more prominently in the user interface than one or more other applications from the application provider service ("In one example, the action suggestion tool is embodied by an add-in to an email client. The email client passes contextual information to the tool, which then suggests additional applications the user may wish to launch, e.g., a time entry interface, a document-filing interface, a note-taking interface, or a combination of these or some similar interface or application," Adaska paragraph 0016, suggesting one application while not suggesting others (i.e., displaying the one application more prominently); Adaska Figure 2 210-b).

As to claim 2, Adaksa further discloses the method of claim 1, wherein the sequence output comprises a sequence embedding, the method further comprising: 
generating one or more other feature embeddings that are indicative of non-temporal or non-sequential characteristics of the future user interactions with the application provider service that will result in the conversion of the particular application from the application provider service ("For example, if the application 110 is an email application, the data context 115 may correspond to aspects of an email (e.g., recipient(s), sender(s), subject line, words or phrases in the body of the email, a timestamp associated with sending or receiving the email, etc.) displayed in the user interface of the user device 105," Adaska paragraph 0024, context includes non-temporal characteristics such as words or phrases and temporal characteristics such as a timestamp); and
training, based at least in part on the sequence embedding and the one or more other feature embeddings, the existing prediction model to identify the future context during which the future user interactions with the application provider service result in the conversion of the particular application from the application provider service ("The historical contextual data 135 and historical task selection data 140 may be used as model training data 145 in model training 160. In some cases, training data 155 for model training 160 may additionally or alternatively include real-time or pseudo-real-time data from a user device 105. The model training 160 may identify patterns or associations between specific data contexts 115 or specific aspects of data contexts 115 and selected tasks. The model training 160 may utilize this information to determine a machine-learned model 125 that can receive one or more data contexts 115 as input, and may output one or more suggestions 150 (e.g., task or application suggestions) based on the input and trained model," Adaska paragraph 0021).

As to claim 3, Adaksa further discloses the method of claim 2, wherein: 
the sequence embedding is a coded combination of multiple characteristics of the future user interactions with the application provider service that will result in the conversion of the particular application from the application provider service ("The model training 160 may utilize this information to determine a machine-learned model 125 that can receive one or more data contexts 115 as input, and may output one or more suggestions 150 (e.g., task or application suggestions) based on the input and trained model," Adaska paragraph 0021, can input multiple characteristics or one characteristic for the model); or 
the sequence embedding is a coded combination of a single characteristic of the future user interactions with the application provider service that will result in the conversion of the particular application from the application provider service ("The model training 160 may utilize this information to determine a machine-learned model 125 that can receive one or more data contexts 115 as input, and may output one or more suggestions 150 (e.g., task or application suggestions) based on the input and trained model," Adaska paragraph 0021, can input multiple characteristics or one characteristic for the model).

As to claim 5, Adaksa further discloses the method of claim 1, wherein generating the sequence output using the sequence model comprises generating, based on primary and auxiliary feature embeddings of the features extracted from contextual information associated with the computing device, one or more sequence embeddings that capture the characteristics of the future user interactions with the application provider service that will result in the conversion of the particular application from the application provider service ("The historical contextual data 135 and historical task selection data 140 may be used as model training data 145 in model training 160. In some cases, training data 155 for model training 160 may additionally or alternatively include real-time or pseudo-real-time data from a user device 105. The model training 160 may identify patterns or associations between specific data contexts 115 or specific aspects of data contexts 115 and selected tasks. The model training 160 may utilize this information to determine a machine-learned model 125 that can receive one or more data contexts 115 as input, and may output one or more suggestions 150 (e.g., task or application suggestions) based on the input and trained model," Adaska paragraph 0021; "For example, if the application 110 is an email application, the data context 115 may correspond to aspects of an email (e.g., recipient(s), sender(s), subject line, words or phrases in the body of the email, a timestamp associated with sending or receiving the email, etc.) displayed in the user interface of the user device 105," Adaska paragraph 0024, context includes non-temporal characteristics (i.e., primary features) such as words or phrases and temporal characteristics (i.e., auxiliary features) such as a timestamp).

As to claim 10, Adaska discloses a computing system comprising: 
at least one processor (Adaska Figure 7 730) configured to: 
train, using features extracted from contextual information of a computing device, a sequence model to determine characteristics of past user interactions with an application provider service that resulted in conversions from the application provider service ("The email client passes contextual information to the tool, which then suggests additional applications the user may wish to launch, e.g., a time entry interface, a document-filing interface, a note-taking interface, or a combination of these or some similar interface or application," Adaska paragraph 0016;  "For example, the database 130 may store historical contextual data 135 and corresponding historical task selection data 140, including sequences of actions performed. In some cases, the data may be stored and/or labeled automatically as a user interacts with an application (e.g., a client application 110) at a user device 105. Additionally or alternatively, the data may be associated with a specific user, a specific group or type of users, an organization, or some combination of these in the database 130. The historical contextual data 135 and historical task selection data 140 may be used as model training data 145 in model training 160. In some cases, training data 155 for model training 160 may additionally or alternatively include real-time or pseudo-real-time data from a user device 105. The model training 160 may identify patterns or associations between specific data contexts 115 or specific aspects of data contexts 115 and selected tasks. The model training 160 may utilize this information to determine a machine-learned model 125 that can receive one or more data contexts 115 as input, and may output one or more suggestions 150 (e.g., task or application suggestions) based on the input and trained model," Adaska paragraph 0021); 
generate, using the sequence model, a sequence output that is indicative of one or more characteristics of future user interactions with the application provider service that will result in a conversion of a particular application from the application provider service ("In a second example, the machine-learned model 125 may be a sequence-to-sequence (seq2seq) model. Seq2seq models may be effective in the domain of machine translation, in which a sequence of terms in one language must be mapped to a sequence of words in another. In one case, the input ‘language’ is a data context 115, while the output language is a suggestion 150 representing a suggested sequence of tasks or applications for the user or user device 105 to execute next," Adaska paragraph 0020); 
train, based at least in part on the sequence output, an existing prediction model to identify a future context during which the future user interactions with the application provider service result in the conversion of the particular application from the application provider service ("The historical contextual data 135 and historical task selection data 140 may be used as model training data 145 in model training 160. In some cases, training data 155 for model training 160 may additionally or alternatively include real-time or pseudo-real-time data from a user device 105. The model training 160 may identify patterns or associations between specific data contexts 115 or specific aspects of data contexts 115 and selected tasks. The model training 160 may utilize this information to determine a machine-learned model 125 that can receive one or more data contexts 115 as input, and may output one or more suggestions 150 (e.g., task or application suggestions) based on the input and trained model," Adaska paragraph 0021); 
responsive to inputting into the prediction model, a current context of the computing device that corresponds to the future context: 
obtain, from the existing prediction model, an indication of the particular application ("Specifically, based on a data context 115 for a user or user device 105, the system 100 may produce a suggestion 150 as to a next task or ensemble of tasks for the user or user device 105 to execute. In some cases, this system 100 may be referred to as an action suggestion system or an application suggestion system," Adaska paragraph 0019); and 
modify, based on the indication of the particular application, a user interface of the application provider service being accessed by the computing device such that the particular application is presented more prominently in the user interface than one or more other applications from the application provider service ("In one example, the action suggestion tool is embodied by an add-in to an email client. The email client passes contextual information to the tool, which then suggests additional applications the user may wish to launch, e.g., a time entry interface, a document-filing interface, a note-taking interface, or a combination of these or some similar interface or application," Adaska paragraph 0016, suggesting one application while not suggesting others (i.e., displaying the one application more prominently); Adaska Figure 2 210-b); and 
a memory configured to store the prediction model (“To train the machine-learned model 125 (e.g., during a machine learning procedure), extensive contextual and task-selection data may be gathered for one or more users, which may be stored in a database 130… The model may be trained at server 120, or at database 130 or user device 105,” Adaska paragraph 0021).

As to claim 12, Adaska discloses a computer-readable storage medium comprising instructions that, when executed, cause at least one processor to: 
train, using features extracted from contextual information of a computing device, a sequence model to determine characteristics of past user interactions with an application provider service that resulted in conversions from the application provider service ("The email client passes contextual information to the tool, which then suggests additional applications the user may wish to launch, e.g., a time entry interface, a document-filing interface, a note-taking interface, or a combination of these or some similar interface or application," Adaska paragraph 0016;  "For example, the database 130 may store historical contextual data 135 and corresponding historical task selection data 140, including sequences of actions performed. In some cases, the data may be stored and/or labeled automatically as a user interacts with an application (e.g., a client application 110) at a user device 105. Additionally or alternatively, the data may be associated with a specific user, a specific group or type of users, an organization, or some combination of these in the database 130. The historical contextual data 135 and historical task selection data 140 may be used as model training data 145 in model training 160. In some cases, training data 155 for model training 160 may additionally or alternatively include real-time or pseudo-real-time data from a user device 105. The model training 160 may identify patterns or associations between specific data contexts 115 or specific aspects of data contexts 115 and selected tasks. The model training 160 may utilize this information to determine a machine-learned model 125 that can receive one or more data contexts 115 as input, and may output one or more suggestions 150 (e.g., task or application suggestions) based on the input and trained model," Adaska paragraph 0021); 
generate, using the sequence model, a sequence output that is indicative of one or more characteristics of future user interactions with the application provider service that will result in a conversion of a particular application from the application provider service ("In a second example, the machine-learned model 125 may be a sequence-to-sequence (seq2seq) model. Seq2seq models may be effective in the domain of machine translation, in which a sequence of terms in one language must be mapped to a sequence of words in another. In one case, the input ‘language’ is a data context 115, while the output language is a suggestion 150 representing a suggested sequence of tasks or applications for the user or user device 105 to execute next," Adaska paragraph 0020); 
train, based at least in part on the sequence output, an existing prediction model to identify a future context during which the future user interactions with the application provider service result in the conversion of the particular application from the application provider service ("The historical contextual data 135 and historical task selection data 140 may be used as model training data 145 in model training 160. In some cases, training data 155 for model training 160 may additionally or alternatively include real-time or pseudo-real-time data from a user device 105. The model training 160 may identify patterns or associations between specific data contexts 115 or specific aspects of data contexts 115 and selected tasks. The model training 160 may utilize this information to determine a machine-learned model 125 that can receive one or more data contexts 115 as input, and may output one or more suggestions 150 (e.g., task or application suggestions) based on the input and trained model," Adaska paragraph 0021); 
responsive to inputting into the prediction model, a current context of the computing device that corresponds to the future context: 
obtain, from the existing prediction model, an indication of the particular application ("Specifically, based on a data context 115 for a user or user device 105, the system 100 may produce a suggestion 150 as to a next task or ensemble of tasks for the user or user device 105 to execute. In some cases, this system 100 may be referred to as an action suggestion system or an application suggestion system," Adaska paragraph 0019); and 
modify, based on the indication of the particular application, a user interface of the application provider service being accessed by the computing device such that the particular application is presented more prominently in the user interface than one or more other applications from the application provider service ("In one example, the action suggestion tool is embodied by an add-in to an email client. The email client passes contextual information to the tool, which then suggests additional applications the user may wish to launch, e.g., a time entry interface, a document-filing interface, a note-taking interface, or a combination of these or some similar interface or application," Adaska paragraph 0016, suggesting one application while not suggesting others (i.e., displaying the one application more prominently); Adaska Figure 2 210-b).

As to claim 13, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 14, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

As to claim 16, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

As to claim 21, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 6, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adaska et al. (US 20190392345 A1, hereinafter Adaska) in view of Xu et al. US 10929763 B2, hereinafter Xu).

As to claim 4, Adaska discloses the method of claim 1, wherein the sequence output comprises primary and auxiliary feature embeddings of the features extracted from the contextual information associated with the computing device ("For example, if the application 110 is an email application, the data context 115 may correspond to aspects of an email (e.g., recipient(s), sender(s), subject line, words or phrases in the body of the email, a timestamp associated with sending or receiving the email, etc.) displayed in the user interface of the user device 105," Adaska paragraph 0024, context includes non-temporal characteristics (i.e. primary features) such as words or phrases and temporal characteristics (i.e., auxiliary features) such as a timestamp), the method further comprising: 
the sequence output are used by the existing prediction model to account for the characteristics of the future user interactions with the application provider service that will result in the conversion of the particular application from the application provider service ("For example, if the application 110 is an email application, the data context 115 may correspond to aspects of an email (e.g., recipient(s), sender(s), subject line, words or phrases in the body of the email, a timestamp associated with sending or receiving the email, etc.) displayed in the user interface of the user device 105," Adaska paragraph 0024, context includes non-temporal characteristics such as words or phrases and temporal characteristics such as a timestamp); and 
training, based at least in part on the sequence output and one or more other feature embeddings derived from the features extracted from the contextual information associated with the computing device, the existing prediction model to identify the future context during which the future user interactions with the application provider service result in the conversion of the particular application from the application provider service ("The historical contextual data 135 and historical task selection data 140 may be used as model training data 145 in model training 160. In some cases, training data 155 for model training 160 may additionally or alternatively include real-time or pseudo-real-time data from a user device 105. The model training 160 may identify patterns or associations between specific data contexts 115 or specific aspects of data contexts 115 and selected tasks. The model training 160 may utilize this information to determine a machine-learned model 125 that can receive one or more data contexts 115 as input, and may output one or more suggestions 150 (e.g., task or application suggestions) based on the input and trained model," Adaska paragraph 0021).
However Adaska does not appear to explicitly disclose a limitation wherein the sequence output comprises one or more latent crosses between primary and auxiliary feature embeddings of the features extracted from the contextual information associated with the computing device.
Xu teaches a limitation wherein the sequence output comprises one or more latent crosses between feature embeddings of the features extracted from the information associated with the computing device (“generating, by the processor, target similarity scores between target fields to be potentially edited and other fields from among the variable fields in the heterogeneous logs using pattern editing operations based on the extracted category feature, the extracted cardinality feature, and the extracted before-after n-gram feature using a combined field similarity matrix Θ.sub.comb generated by fusing a plurality of similarity matrices by: Θ.sub.comb=Θ.sub.category⊙(α*Θ.sub.cardinality+(1−α)*Θ.sub.before-after-n-grams), where Θ.sub.category is a category similarity matrix, Θ.sub.cardinality is a cardinality similarity matrix, and Θ.sub.before-after-n-grams is a before-after n-grams similarity matrix for fields in the patterns, α is a contribution parameter using to balance the weights of similarity matrices generated from cardinality and before-after n-grams, and ⊙ is the element-wise matrix multiplication,” Xu claim 1).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Adaska to use latent crosses between feature embeddings as taught by Xu. One would have been motivated to make such a combination so that more inputs could be used for the model thus allowing the output to be more accurate.

As to claim 6, Adaska discloses the method of claim 1, wherein generating the sequence output using the sequence model comprises generating, based on primary and auxiliary feature embeddings of the features extracted from contextual information associated with the computing device, the sequence output is used by the existing prediction model to account for the characteristics of the future user interactions with the application provider service that will result in the conversion of the particular application from the application provider service ("The historical contextual data 135 and historical task selection data 140 may be used as model training data 145 in model training 160. In some cases, training data 155 for model training 160 may additionally or alternatively include real-time or pseudo-real-time data from a user device 105. The model training 160 may identify patterns or associations between specific data contexts 115 or specific aspects of data contexts 115 and selected tasks. The model training 160 may utilize this information to determine a machine-learned model 125 that can receive one or more data contexts 115 as input, and may output one or more suggestions 150 (e.g., task or application suggestions) based on the input and trained model," Adaska paragraph 0021; "For example, if the application 110 is an email application, the data context 115 may correspond to aspects of an email (e.g., recipient(s), sender(s), subject line, words or phrases in the body of the email, a timestamp associated with sending or receiving the email, etc.) displayed in the user interface of the user device 105," Adaska paragraph 0024, context includes non-temporal characteristics (i.e., primary features) such as words or phrases and temporal characteristics (i.e., auxiliary features) such as a timestamp).
However Adaska does not appear to explicitly disclose a limitation wherein generating the sequence output using the sequence model comprises generating one or more latent crosses between primary and auxiliary feature embeddings of the features extracted from contextual information associated with the computing devices.
Xu teaches a limitation wherein generating the sequence output using the sequence model comprises generating one or more latent crosses between primary and auxiliary feature embeddings of the features extracted from contextual information associated with the computing devices (“generating, by the processor, target similarity scores between target fields to be potentially edited and other fields from among the variable fields in the heterogeneous logs using pattern editing operations based on the extracted category feature, the extracted cardinality feature, and the extracted before-after n-gram feature using a combined field similarity matrix Θ.sub.comb generated by fusing a plurality of similarity matrices by: Θ.sub.comb=Θ.sub.category⊙(α*Θ.sub.cardinality+(1−α)*Θ.sub.before-after-n-grams), where Θ.sub.category is a category similarity matrix, Θ.sub.cardinality is a cardinality similarity matrix, and Θ.sub.before-after-n-grams is a before-after n-grams similarity matrix for fields in the patterns, α is a contribution parameter using to balance the weights of similarity matrices generated from cardinality and before-after n-grams, and ⊙ is the element-wise matrix multiplication,” Xu claim 1).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Adaska to use latent crosses between feature embeddings as taught by Xu. One would have been motivated to make such a combination so that more inputs could be used for the model thus allowing the output to be more accurate.

As to claim 15, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

As to claim 17, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adaska et al. (US 20190392345 A1, hereinafter Adaska) in view of Jeong et al. (US 20130138674 A1, hereinafter Jeong).

As to claim 7, Adaska discloses the method of claim 1, however Adaska does not appear to explicitly disclose a limitation wherein the conversions from the application provider service comprise application downloads from the application provider service.
Jeong teaches a limitation wherein the conversions from the application provider service comprise application downloads from the application provider service ("If one of recommended applications displayed on the screen is selected according to a user's input, the selected recommended application starts to run. Also, a keyword corresponding to a recommended application can be input to the recommended application when the recommended application is running," Jeong paragraph 0066; "If a recommended application displayed on the screen, which is not installed in the user terminal 100, is selected according to a user's input, the selected recommended application can be downloaded using link information corresponding thereto," Jeong paragraph 0067).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Adaska to show recommendations for not installed applications and to allow downloading the applications as taught by Jeong. One would have been motivated to make such a combination so that more potential program recommendations could be made available to the model and output to the user, thus resulting in greater utility for the finished product.

As to claim 18, it is substantially similar to claim 7 and is therefore rejected using the same rationale as above.

Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adaska et al. (US 20190392345 A1, hereinafter Adaska) in view of Woulfe et al. (US 20180150742 A1, hereinafter Woulfe).

As to claim 8, Adaska discloses the method of claim 1, however Adaska does not appear to explicitly disclose a limitation wherein the sequence model comprises a combination of attention models, long short-term memory models, and recurring neural network models.
Woulfe teaches a limitation wherein the sequence model comprises a combination of attention models, long short-term memory models, and recurring neural network models ("In an aspect of the subject matter disclosed herein, the training engine utilizes machine learning techniques to find patterns in the training data that are highly indicative of a bug. There are various types of machine learning techniques which are well-known, such as support vector machines (SVM), deep neural networks (DNN), recurrent neural networks (RNN), artificial neural networks (ANN), long short term memory (LSTM) and so forth," Woulfe paragraph 0044; "In one aspect of the subject matter disclosed herein, the method utilizes a long short term memory (LSTM) neural network as the model for source code bug prediction. It should be noted that this aspect is not constrained to a LSTM neural network and that other probabilistic machine learning techniques may be utilized. The LSTM architecture includes an input layer, one or more hidden layers in the middle with recurrent connections between the hidden layers at different times, and an output layer. Each layer represents a set of nodes and the layers are connected with weights. The input layer x.sub.t represents an input at time t and the output layer y.sub.t produces a probability distribution," Woulfe paragraph 0045, using the time of inputs (i.e., an attention model)).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Adaska to use attention models, long short-term memory models and recurring neural network models as taught by Woulfe. One would have been motivated to make such a combination so that more kinds of machine learning techniques could be used with the finished product, resulting in greater utility.

As to claim 9, Adaska discloses the method of claim 1, however Adaska does not appear to explicitly disclose a limitation wherein the existing prediction model comprises a deep neural network model configured to receive the sequence output from the sequence model.
Woulfe teaches a limitation wherein the existing prediction model comprises a deep neural network model configured to receive the sequence output from the sequence model ("In an aspect of the subject matter disclosed herein, the training engine utilizes machine learning techniques to find patterns in the training data that are highly indicative of a bug. There are various types of machine learning techniques which are well-known, such as support vector machines (SVM), deep neural networks (DNN), recurrent neural networks (RNN), artificial neural networks (ANN), long short term memory (LSTM) and so forth," Woulfe paragraph 0044).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Adaska to use a deep neural network as taught by Woulfe. One would have been motivated to make such a combination so that more kinds of machine learning techniques could be used with the finished product, resulting in greater utility.

As to claim 19, it is substantially similar to claim 8 and is therefore rejected using the same rationale as above.

As to claim 20, it is substantially similar to claim 9 and is therefore rejected using the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10282451 B1 to Ho et al. discloses a context aware application manager where machine learning techniques are used to rank applications based on context and display them to the user;
US 20120324434 A1 to Tewari et al. discloses a context aware application model for connected devices where a context of a user is determined at the time the user opens an application marketplace and apps are ordered in the marketplace based on the user context;
US 20130191397 A1 to Avadhanam et al. discloses location based apps ranking for mobile wireless computing and communicating devices where apps ordered and then suggested for installation to a user based on the user’s context; and
US 20170262995 A1 to Li et al. discloses video analysis with convolutional attention recurrent neural networks where input features are combined using element-wise multiplication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313)446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171